                                          United States Bankruptcy Court
                                               Eastern District of Michigan
              Gregory M. Lent
    In re     Jennifer M. Lent                                                        Case No.   18-53518-mlo
                                                              Debtor(s)               Chapter    13



                                                 PAYMENT ORDER
       The above named Debtor(s) having filed a petition for relief under Chapter 13 of the Bankruptcy Code,
and upon motion of the Debtor(s) pursuant to L.B.R. 1007-1(c) (E.D.M.);

                    IT IS HEREBY ORDERED that           Michigan Department of Corrections
                                                        Region II Fee Collection Unit
                                                        P.O. Box 100
                                        ("Payor"), at   Flint, MI 48501

            immediately forward and make payable to:    Tammy L. Terry
                                                        Chapter 13 Trustee
                                                        P.O. Box 2039
                                                        Memphis, TN 38101-2039

$530.64per Bi-weekly (pay period) of Gregory Lent’s future gross income until the further Order of the
Court and that it cease and desist from giving effect to any prior or future garnishment or assignment
of the Debtor(s)' income except for order for child support, or alimony, current withholding taxes,
union dues, and medical or other insurance premiums.
 

Signed on October 26, 2018

 




                18-53518-mlo     Doc 24    Filed 10/26/18       Entered 10/26/18 15:06:05         Page 1 of 1
